NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 21-28 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest art of record is Toth et al. (WO2006001791A1) which teaches a composite matrix including a first hard core particles such as tungsten borides; and Kaner et al. (US20140041313A1) which teaches a tungsten boron phase composition of the form (W1-xMxXy) similar to the claimed first hard phase. However, applicant has convincingly argued that the advantage of the combination of the (W1-xMxXy) hard phase along with WC phase and a Tq phase as a composite, results in a superior combination of fracture toughness and hardness, that is not taught by the prior art (See Remarks filed 06/22/2021, Page 6, Lines 1-20) and is considered an unexpected, improved property. Therefore, the claimed invention is considered novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        


/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736